Case 3:18-cv-00406-REP Document 571 Filed 09/03/20 Page 1 of 2 PageID# 21838




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division




RENEE GALLOWAY, et al.,

     Plaintiffs,

V.                                      Civil Action No. 3:18cv406

BIG PICTURE LOANS, LLC,
et al.,

     Defendants.




                                  ORDER


     Having considered the plaintiffs' MOTION TO SEAL (EOF No.

454) and the supporting memorandum (EOF No. 455), and the time for

filing objections having expired and no timely objection having
been filed, and the requirements of Local Civil Rule 5 and the

decisions in Ashcraft, et al. v. Conoco, Inc., 218 F.3d 288 (4th

Cir. 2000), In re Knight Publishing Co., 743 F.2d 231 (4th Cir.

1984) and Stone v. Univ. of Maryland, 855 F.2d 178 (4th Cir. 1988)

having been met, it is hereby ORDERED that the plaintiffs' MOTION

TO SEAL (EOF No. 454) is granted and the PLAINTIFFS' RESPONSE TO

MATT MARTORELLO'S RENEWED MOTION TO DISMISS PURSUANT TO FED R.

CXV. P. 12(b)(2) (ECF No. 457) and exhibit thereto (EOF No. 458)
Case 3:18-cv-00406-REP Document 571 Filed 09/03/20 Page 2 of 2 PageID# 21839
